939 So.2d 1075 (2006)
TRICO V PETROLEUM, INC., BOCA PETROCO, INC., ALI M. JAFERI, TRICO VI PETROLEUM, INC., TRICO VII PETROLEUM INC., USA GROCERS GROUP, INC., JAF INVESTMENT GROUP, INC., USAG PETRO, LLC., and USAG OIL & GAS, INC., Appellants,
v.
PETROLEUM REALTY I, LLC., PETROLEUM REALTY II, LLC., and PETROLEUM REALTY III, LLC., Appellees.
No. 4D06-769.
District Court of Appeal of Florida, Fourth District.
October 18, 2006.
Alexander D. Varkas, Jr., and Robert A. Sweetapple of Sweetapple, Broeker, Varkas & Feltman, Boca Raton, for appellant.
Fred O. Goldberg, Mitchell W. Berger and Charles H. Lichtman of Berger Singerman, Fort Lauderdale, for appellee.
PER CURIAM.
Affirmed.
GUNTHER, FARMER, JJ., and KRATHEN, DAVID, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.